DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 12/9/2020.  Claims 3, 8-11, 13-16, 18, and 21 have been canceled.  Claims 1-2, 4-7, 12, 17, 19-20, and 22-34 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/9/2020 have been fully considered but they are not fully persuasive.
Each of the independent claims 1, 7, 12, 19, 25, and 30 have been amended to include a new limitation stating “wherein group transmission comprises each device of the group of device performing a joint transmission in a synchronized fashion to the network node”.  Applicant argues that this type of group transmission is taught by neither Wang et al. nor Sfar et al.  The Examiner respectfully disagrees.  Wang et al. teaches the use of uplink cooperative MIMO relay wherein a group of relaying mobiles 706 relay uplink data from a sourcing mobile 704 to a base station 720, i.e. a network node (See pages 6-7 paragraphs 64-66 and Figure 7 of Wang et al.).  Wang et al. also 
Independent claims 1 and 19 have been amended with additional claim language stating “communicating said selected grant mode to at least one of said network node and the other devices of said group of devices”.  Applicant argues that although Sfar et al. does disclose relaying grants, neither Wang et al. nor Sfar et al. disclose communicating the selected grant mode to the network node or the other group of devices.  Specifically, Applicant argues that the prior art does not teach one device of the group of devices both selecting one of a relayed grant mode or a direct grant mode, and thereafter communicating the selected grant mode to one of the network node and the other devices of the group of devices.  This argument is persuasive, and thus, the claims 1 and 19 are now indicated as allowable.  Claims 2, 4-6, 17, 20, and 22-24 are also indicated as allowable since they each depend on one of claims 1 and 19.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 25-26, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication US 2017/0318586 A1) in view of Sfar et al. (U.S. Publication US 2009/0175214 A1).
With respect to claims 7 and 25, Wang et al. discloses a device performing a method of group transmission from a group of devices to a network node of a wireless telecommunications network, said group of devices including said device an at least a first device, said device comprising a processor and a memory, said memory containing instructions executable by said processor to control the operation of said device (See page 2 paragraphs 26-27, pages 6-7 paragraphs 64-66, and Figure 7 of Wang et al. for reference to a mobile node, which is a device, performing a method of cooperative uplink transmissions from a group of mobile nodes including relay mobile nodes and a sourcing mobile node, wherein the mobile node may include a processor executing software stored on a computer-readable medium).  Wang et (See pages 6-7 paragraphs 64-66, pages 7-8 paragraphs 72-76, Table 1, and Figures 7 and 10 of Wang et al. for reference to using of uplink cooperative MIMO relay wherein a group of relaying mobiles 706 relay uplink data from a sourcing mobile 704 to a base station 720, i.e. a network node, with sourcing mobile 704 broadcasting UL data on a mobile-relay broadcast link 740, where it is received by relaying mobiles 706 and then cooperatively forwarded from the relaying mobiles 706 to the base station 720 on a relay-base station cooperative MIMO link 750, wherein the UEs are grouped based on their roles and transmit data in TTIs according to a synchronized schedule).  Wang et al. further discloses receiving a notification indicating a mode to be used for the group transmission, said mode being either direct grant mode or a relayed grant mode (See page 7 paragraphs 67-68 and pages 8-9 paragraphs 85-87 of Wang et al. for reference to the mobile node determining whether to operate in a direct mode, a data source mode, or a relay mode based a notification from a base station regarding the mode).  Wang et al. also discloses receiving a grant for uplink transmission according to said notified mode (See page 7 paragraph 68 and page 7 paragraphs 70-72 of Wang et al. for reference to, based on the determined mode configuration of the mobile node, receiving information from the base station regarding TTI transmission and reception operations, which are grants, for transmission of uplink data from the mobile node according to the cooperative uplink transmission).  Wang et al. further discloses responding to said grant by transmitting data to the network node as part of a (See page 7 paragraph 66, page 6-7 paragraphs 74-76, and Figure 10 of Wang et al. for reference to the mobile node transmitting data as a relay mobile node or a source mobile node in response to TTIs granted for transmission of cooperative uplink transmission from UE groups).  Although Wang et al. does disclose receiving signaling indicating whether to operate in a relay transmission mode or a direct transmission mode, Wang et al. does not specifically disclose the modes being used for relay or direct transmission/reception of grants and mode indications.  However, Sfar et al., in the field of communications, discloses WTRUs being configured to operate according to different grant modes including a relay grant mode wherein a relay node receives a grant indication from a base station, BS, and relays the grant to a WTRU (See pages 22 paragraph 343 of Sfar et al.), and a direct grant mode wherein a WTRU receives a grant indication directly from the BS (See page 23 paragraph 356 of Sfar et al.).  Sfar et al. also discloses that a WTRU may be determined to operate in one of a relay grant mode or a direct grant mode based on link conditions between the WTRU and the BS (See page 23 paragraph 362 of Sfar et al.).  Determining whether to transmit grants directly or to relay grants has the advantage of ensuring that grants may be received by all devices in circumstances when devices may not be able to receive grants directly from a base station.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, when presented with the work of Sfar et al., that the direct transmission and relay transmission modes of Wang et al. may also be used for the direct transmission or relay transmission of indications and grants, as suggested by Sfar et al., with the motivation being to ensure 
With respect to claims 12 and 30, Wang et al. discloses a network node of a wireless communications network performing a method of receiving a group transmission from a group of devices to the network node, the network node comprising a processor and a memory, said memory containing instructions executable by said processor to control the operation of said device (See page 2 paragraphs 26-27, pages 6-7 paragraphs 64-66, and Figure 7 of Wang et al. for reference to a base station, which is a network node, performing a method of receiving cooperative uplink transmissions from a group of mobile nodes including relay mobile nodes and a sourcing mobile node, wherein the base station may include a processor executing software stored on a computer-readable medium).  Wang et al. also discloses wherein group transmission comprises each device of the group of device performing a joint transmission in a synchronized fashion to the network node (See pages 6-7 paragraphs 64-66, pages 7-8 paragraphs 72-76, Table 1, and Figures 7 and 10 of Wang et al. for reference to using of uplink cooperative MIMO relay wherein a group of relaying mobiles 706 relay uplink data from a sourcing mobile 704 to a base station 720, i.e. a network node, with sourcing mobile 704 broadcasting UL data on a mobile-relay broadcast link 740, where it is received by relaying mobiles 706 and then cooperatively forwarded from the relaying mobiles 706 to the base station 720 on a relay-base station cooperative MIMO link 750, wherein the UEs are grouped based on their roles and transmit data in TTIs according to a synchronized schedule).  Wang et al. further discloses determining at (See page 8 paragraph 79, pages 8-9 paragraphs 85-87, and page 9 paragraph 95 of Wang et al. for reference to the base station determining predicted data rates of different network paths, i.e. a direct path versus a relayed path, and indicating a mode of transmission for the mobile nodes).  Wang et al. also discloses selecting one of relayed mode or direct mode for the group uplink transmission on the basis of the at least one determined condition (See page 7 paragraphs 67-68 and pages 8-9 paragraphs 85-87 of Wang et al. for reference to the base station determining whether mobile nodes operate in a direct mode, a data source mode, or a relay mode based on the predicted data rates).  Wang et al. further discloses transmitting a grant for said group transmission (See page 7 paragraph 68 and page 7 paragraphs 70-72 of Wang et al. for reference to, based on the determined mode configuration of the mobile node, transmitting information from the base station regarding TTI transmission and reception operations, which are grants, for transmission of uplink data from the mobile nodes to the base station).  Wang et al. also discloses receiving said data transmission (See page 7 paragraph 66, page 6-7 paragraphs 74-76, and Figure 10 of Wang et al. for reference to the base station receiving the cooperative uplink transmission from the mobile nodes in response to TTIs granted for transmission of cooperative uplink transmission from UE groups).  Although Wang et al. does disclose determining whether to operate in a relay transmission mode or a direct transmission mode, Wang et al. does not specifically disclose the modes being used for relay or direct transmission/reception of grants.  However, Sfar et al., in the field of communications, discloses WTRUs being configured (See pages 22 paragraph 343 of Sfar et al.), and a direct grant mode wherein a WTRU receives a grant directly from the BS (See page 23 paragraph 356 of Sfar et al.).  Sfar et al. also discloses that a WTRU may be determined to operate in one of a relay grant mode or a direct grant mode based on link conditions between the WTRU and the BS (See page 23 paragraph 362 of Sfar et al.).  Determining whether to transmit grants directly or to relay grants has the advantage of ensuring that grants may be received by all devices in circumstances when devices may not be able to receive grants directly from a base station.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, when presented with the work of Sfar et al., that the direct transmission and relay transmission modes of Wang et al. may also be used for the direct transmission or relay transmission of grants, as suggested by Sfar et al., with the motivation being to ensure that grants may be received by all devices in circumstances when devices may not be able to receive grants directly from a base station.
With respect to claim 26, the combination Wang et al. discloses responding to a grant relayed via said first network node after reception of a notification of a relayed grant mode from said first device (i.e. as shown above in the rejections of the independent claims, the combination of Wang et al. and Sfar et al. renders obvious relaying indications and grants from the base station through a relay node to a WTRU, as well as transmitting data in response to grants).  Thus, these claims are rendered obvious for the same reasons as applied above to the independent claims. 
With respect to claim 28, Wang et al. discloses said device further being configured to detect a grant signal transmitted directly from said network node and notify said first device of the detection (i.e. as shown above in the rejections of the independent claims, the combination of Wang et al. and Sfar et al. renders obvious relaying grants from the base station through a relay node to a WTRU).  Thus, these claims are rendered obvious for the same reasons as applied above to the independent claims.
	With respect to claim 31, Wang et al. discloses wherein the at least one condition to be determined includes one or more of: a. the quality of the uplink and/or downlink between at least one device of the group of devices and the network node relative to a threshold; b. the size of the group of devices relative to a threshold; c. the type of traffic to be transmitted as part of a group transmission, d. the rate of uplink retransmission relative to a threshold e. receipt of a notification from one of the other devices of said group of devices, and f. receipt of a notification from said network node indicating one of a relayed grant mode or a direct grant mode (See page 8 paragraph 79, pages 8-9 paragraphs 85-87, and page 9 paragraph 95 of Wang et al. for reference determining predicted data rates relayed transmissions in comparison to direct transmissions, i.e. the direct data rate used as a threshold, which corresponds to the quality of the uplink and/or downlink between at least one device of the group of devices and the network node relative to a threshold, as well as for the base station notifying the relayed or direct mode to the mobile nodes).  As shown above, Sfar et al. renders obvious also using the relayed or direct modes to transmit grants.
With respect to claim 32, the combination of Wang et al. Sfar et al. discloses further including communicating said selected grant mode to at least one of said network node and the other devices of said group of devices (i.e. as shown above in the rejections of the independent claims, Sfar et al. renders obvious relaying indications and grants from the base station through a relay node to a WTRU).  Thus, these claims are rendered obvious for the same reasons as applied above to the independent claims. 
	
Claims 27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Sfar et al., and in further view of Park et al. (U.S. Publication US 2013/0107851 A1).
	With respect to claim 27, Wang et al. does not specifically disclose receiving notification of a delay for use in relayed grant mode from said first device and transmitting data as part of said group transmission with said notified delay.
	With respect to claim 33, Wang et al. does not specifically disclose receiving notification of a transmission delay used for relayed grant mode and receiving said data transmission after said notified delay
	With respect to claim 34, Wang et al. does not specifically disclose selecting a data transmission delay to be used with a relayed grant mode and to notifying at least one of said devices of the selected delay.
With respect to claims 27 and 33-34, Park et al., in the field of communications, discloses mobile stations transmitting UL data in a cooperative transmission mode (See page 1 paragraphs 4-5 of Park et al.), determining and communicating timing advance information on measured links (See page 1 paragraphs 8-10 of Park et al.), using a (See pages 7-8 paragraphs 135-136), and coordinating transmission from cooperative mobile stations according to transmission delay timing based on the distance between source and cooperative mobile stations (See page 8 paragraph 152-154).  Indicating delay and using the indicated delay to compensate group transmission has the advantage of ensuring that all devices of a group perform group transmission in a synchronized manner.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention, when presented with the work of Park et al., to combine indicating delay and using the indicated delay to compensate group transmission, as suggested by Park et al., with the system and method of Wang et al., with the motivation being to ensure that all devices of a group perform group transmission in a synchronized manner.  As shown above with respect to the independent claims, the combination of Wang et al. and Sfar et al. renders obvious the direct or relay transmission of indications and grants.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Sfar et al., and in further view of Braun et al. (U.S. Publication US 2013/0132788 A1).
With respect to claim 29, Wang et al. does not specifically disclose calculating a checksum on data queued in said device for transmission as part of a group transmission, and to transmitting said checksum to said first device.  However, Braun et al., in the field of communications, discloses a transmitter adding cyclic redundancy check information, which is a checksum, to data to be transmitted, and transmitting the (See page 1 paragraph 3 of Braun et al.).  Using a checksum has the advantage of allowing a receiving to detect errors in received data.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention, when presented with the work of Braun et al., to combine using a checksum, as suggested by Braun et al., with the system and method of Wang et al., with the motivation being to allow a receiving to detect errors in received data.

Allowable Subject Matter

Claims 1-2, 4-6, 17, 19-20, and 22-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON E MATTIS/           Primary Examiner, Art Unit 2461